NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


STEVEN RAY SELLMAN, DOC #H80063, )
                                 )
          Appellant,             )
                                 )
v.                               )               Case No. 2D18-3158
                                 )
STATE OF FLORIDA,                )
                                 )
          Appellee.              )
                                 )

Opinion filed November 1, 2019.

Appeal from the Circuit Court for
Pasco County; Kim Campbell, Judge.

Howard L. Dimmig, II, Public Defender,
and Julius J. Aulisio, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Donna S. Koch,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.



NORTHCUTT, BLACK, and SALARIO, JJ., Concur.